Motion by appellant to appeal as a poor person, granted. The appeal will be heard on a typewritten record (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file two copies of the typewritten record and six copies of his typewritten brief and to serve one copy of each on respondent. Dora Aberlin, Esq., 225' Broadway, New York 7, N. Y., having consented to act without compensation (except as allowed pursuant to statute), is assigned as counsel to prosecute the appeal. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.